Citation Nr: 0523424	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for aortic valve 
stenosis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran had active duty service from March 1972 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a heart 
condition.

In September 2003, the Board remanded the appeal for 
compliance with the requirements of the VCAA, and a VA 
cardiovascular examination to determine the nature and 
etiology of any cardiovascular disorder, to include a 
determination of whether or not the veteran had hypertension 
and whether the heart murmur shown in service was indicative 
of a cardiovascular disorder.  

The issue on appeal has been bifurcated to reflect that the 
evidence of record shows two potential disabilities, aortic 
valve stenosis and hypertension.

The issue of entitlement to service connection for aortic 
valve stenosis is REMANDED to the RO via the AMC in 
Washington DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

Hypertension was manifested during the veteran's active duty 
service or within one year of the veteran's discharge from 
service.


CONCLUSION OF LAW

Hypertension was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran retired in August 1998 with more than 26 years of 
active service.  Service medical records during the latter 
part of the veteran's service document several elevated blood 
pressure readings.  For example, blood pressure readings of 
143/90, 150/88 and 152/80 were recorded in March 1996.  A May 
1996 service medical record reflects a referral for consult 
for high blood pressure.  A 5-day blood pressure check 
produced systolic readings ranging from 122-136 and diastolic 
readings ranging from 62-76.

Service medical records between October 1997 and July 1998 
reflect systolic blood pressure readings of 134, 136, 138, 
138, and 139; and diastolic blood pressure readings of 70, 
70, 74, 76, and 72.  A March 1998 Discharge Physical 
Examination Report reflects that the veteran had a systolic 
murmur.  A follow-up VA cardiology examination was 
recommended, but was not done.

In February 1999, five months after retirement, the veteran 
was diagnosed with mild systolic hypertension at a military 
medical facility.  Subsequent military facility medical 
records reflect multiple diagnoses of essential hypertension 
and continuous treatment from 2000 to the present.  In April 
2004, the veteran received a VA Heart Examination in 
accordance with the September 2003 Board Remand.  The 
examining physician diagnosed essential hypertension with a 
congenital aortic valve stenosis.  

Although several elevated blood pressure readings were noted 
during the latter years of the veteran's service, it is not 
clear from service medical records whether a diagnosis of 
hypertension was actually made during service.  It does 
appear that such a diagnosis was made within one year of 
discharge, and it is clear from subsequent medical records 
that the veteran has hypertension.  

However, it is not critical that hypertension be diagnosed 
during service or within one year of discharge.  Instead, the 
question is whether hypertension was manifested during one of 
those periods.  Looking at the evidence from a longitudinal 
perspective, the Board believes it clear that hypertension 
was manifested during one or the other of these periods.  
There is no need to determine which period since service 
connection is warranted for hypertension under either 
scenario.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309. 

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, with regard to the hypertension issue, 
there is no detriment to the veteran as a result of any 
failure to fully comply with VCAA in view of the fact that 
the full benefit sought as to this issue is being granted by 
this decision of the Board.  


ORDER

Entitlement to service connection for hypertension is 
warranted.  To this extent, the appeal is granted. 




REMAND

In his April 2004 VA examination report, the examining 
physician said, "the patient says he has congenital aortic 
valve stenosis" and diagnosed congenital aortic valve 
stenosis.  The examiner further indicated that he felt this 
disorder was service-related.  However, the Board notes that 
congenital defects are not considered diseases or injuries 
for service connection purposes.  38 C.F.R. § 3.303(c).  The 
examiner did not provide a rationale for his diagnosis other 
than the statement attributed to the veteran, and service 
medical records do not reflect such diagnosis.  The examining 
physician requested an echocardiogram to confirm aortic valve 
stenosis, but the echocardiogram report did not address the 
issue.  In short, the Board finds that the medical record 
must be clarified to determine whether or not the aortic 
valve stenosis is a congenital defect or an acquired 
disorder.  

Accordingly, this matter is REMANDED for the following 
actions.

1.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
ascertain the nature of the aortic valve 
stenosis.  All appropriate tests should 
be performed.  The claim file must be 
provided to the examiner in conjunction 
with the examination.  The examiner 
should clarify whether the aortic valve 
stenosis is a congenital defect, or an 
acquired disorder.  If it is an acquired 
disorder, the examiner should offer an 
opinion as to whether such disorder is 
causally related to the veteran's 
service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for aortic valve stenosis.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


